      3:19-cv-00529-RBH         Date Filed 09/30/19      Entry Number 50       Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


 Jon Michael Vitale,
                                                        C/A No.: 3:19-cv-00529-RBH
                         Plaintiff,

 v.                                              PLAINTIFF’S RESPONSES TO LOCAL
                                                   RULE 26.03 INTERROGATORIES
 MiMedx Group, Inc., Parker H. Petit, and
 William C. Taylor,

                         Defendants.

       In compliance with Local Rule 26.03 DSC, counsel for the Plaintiff submits the following

information:

(1)    A short statement of the facts:

RESPONSE:

       This is an employment case that alleges wrongful discharge and unjust enrichment against

Defendant MiMedx Group, Inc, and defamation/slander against all defendants arising under the

Common Law of South Carolina. Plaintiff alleges that he was unlawfully terminated because: he

reported suspected insurance fraud that was carried out for the purpose of concealing information

to investors; MiMedx realized he met with an attorney about the above; and because he questioned

a directive to store medical-grade substitute skin in his home. Plaintiff alleges he was defamed by

a press release the day after his termination indicating that he had been fired for competing with

MiMedx or other similar actions of disloyalty. Plaintiff alleges he was next defamed by a quote

attributed to Defendant MiMedx’s CEO, Defendant Petit, in the Atlanta Journal Constitution

suggesting that Plaintiff was terminated due to involvement in a scheme to bribe federal

employees. Plaintiff also alleges that Defendant MiMedx terminated him on December 29, 2016



                                                1
        3:19-cv-00529-RBH          Date Filed 09/30/19       Entry Number 50         Page 2 of 8




particularly to deprive him of earned, but unpaid commissions, that would have been due at the

end of the month.

(2)      The names of fact witnesses likely to be called by the party and a brief summary of
         their expected testimony.

RESPONSE:

      1. Jon Michael Vitale, Plaintiff, is expected to testify as to all aspects of his case.

      2. Parker H. Petit, Defendant, will be called upon to testify as to his knowledge of the

         circumstances surrounding the events of this matter and his actions taken against the

         Plaintiff.

      3. William C. Taylor, Defendant, will be called upon to testify as to his knowledge of the

         circumstances surrounding the events of this matter and his actions taken against the

         Plaintiff.

      4. Lee Ann Lawson, VP of Defendant HR, may be called upon to testify as to her knowledge

         of the circumstances surrounding the events of this matter and the actions taken against the

         Plaintiff.

      5. Clay Jones, Dorn VA Assistant Chief, may be called upon to testify as to his knowledge of

         the circumstances surrounding the events of this matter and specifically his directives

         regarding “consignment product” at the Dorn VA.

      6. Deborah Dean, Defendant’s Executive VP of Compliance, may be called upon to testify as

         to her knowledge of the circumstances surrounding the events of this matter and actions

         taken against the Plaintiff. Specifically, she may be called to answer to a threatening

         message relayed to Plaintiff from her via telephone prior to Plaintiff’s termination.

      7. Chris Cashman, Defendant VP of Sales, may be called upon to testify as to his knowledge

         of the circumstances surrounding the events of this matter and actions taken against the


                                                    2
  3:19-cv-00529-RBH         Date Filed 09/30/19       Entry Number 50           Page 3 of 8




   Plaintiff. Particularly, he may be called on to discuss Plaintiff’s internal complaints and

   concerns raised and MiMedx responses to the same.

8. Shawn DeFord, Defendant Regional Sales Director, may be called upon to testify as to his

   knowledge of the circumstances surrounding the events of this matter and actions taken

   against the Plaintiff.

9. Jana Cagle, Defendant Senior Account Coordinator, may be called upon to testify as to her

   knowledge of the circumstances surrounding the events of this matter and actions taken

   against the Plaintiff.

10. Jeff Spruiell, Defendant Employee, may be called upon to testify as to his knowledge of

   the circumstances surrounding the events of this matter and actions taken against the

   Plaintiff.

11. Delonte Ryan, Defendant Employee, may be called upon to testify as to his knowledge of

   the circumstances surrounding the events of this matter and actions taken against the

   Plaintiff.

12. All individuals whose identifies designated as confidential listed by Defendants Taylor and

   Petit in their responses to Plaintiff’s jurisdictional discovery requests.

13. Andrea Blum, Defendant Employee, may be called on to testify to her involvement in the

   lost shipment issue described in the complaint.

14. Dan Lane, Defendant Employee, may be called upon to testify as to his knowledge of the

   lost shipment issue described in the Complaint.

15. Scott Turner, Defendant Employee, may be called on to testify to his involvement in the

   lost shipment issue described in the complaint.




                                              3
  3:19-cv-00529-RBH         Date Filed 09/30/19      Entry Number 50        Page 4 of 8




16. Teresa Elrod, Defendant Employee, may be called on to testify to her involvement in the

   lost shipment issue described in the Complaint.

17. Jeff Garrett, Defendant Employee, may be called on to testify to his involvement in the lost

   shipment issue described in the complaint.

18. Maryam Dugar, UPS Store Manager in Columbia, SC, may be called on to testify to her

   knowledge of the lost shipment issue described in the Complaint.

19. Marc Cohodes, former Defendant Employee, may be called on to testify to his placing

   Defendant Petit on notice of channel stuffing at MiMedx.

20. Lou Roselli, Defendant Employee, may be called on to testify to his involvement in matters

   tangential to channel stuffing.

21. Kevin Lilly, Defendant Employee, may be called on to testify to his knowledge about and

   involvement in the Plaintiff’s termination.

22. Thorton A. Kuntz, Jr. Defendant Employee, may be called on to testify to his knowledge

   about and involvement in the Plaintiff’s termination.

23. Lexi Haden, Defendant Employee, may be called on to testify to non-privileged

   components of her involvement in Plaintiff’s termination.

24. Jeff Kruchoski, former employee, may be called on to testify to his whistleblowing.

25. Luke Tornquist, former employee, may be called on to testify to his whistleblowing.

26. Mike Fox, former employee, may be called on to testify to his whistleblowing.

27. Brian Sizemore, of North Carolina, may be called on to testify to the contents of his

   affidavit.




                                             4
        3:19-cv-00529-RBH          Date Filed 09/30/19      Entry Number 50         Page 5 of 8




      28. Plaintiff reserves the right to identify additional witnesses during the discovery process and

         to call upon any witnesses identified by any party in their Local Rule 26.03 Interrogatory

         responses or discovery responses thereafter.

(3)      The names and subject matter of expert witnesses (if no witnesses have been
         identified, the subject matter and field of expertise should be given as to experts
         likely to be offered).

RESPONSE: None at this time.

(4)      A summary of the claims with statutory and/or case citations supporting the same.

RESPONSE:

Wrongful Discharge in Violation of Public Policy

         Plaintiff alleges a claim of public policy discharge. A discharge violates public policy in

South Carolina where an employee is (1) required to violate the law, (2) terminated in a way that

violates the law or (3) is terminated in violation of a clear mandate of public policy. “Under the

“public policy exception” to the at-will employment doctrine [] an at-will employee has a cause of

action in tort for wrongful termination where there is a retaliatory termination of the at-will

employee in violation of a clear mandate of public policy. Barron v. Labor Finders of S.C., 393

S.C. 609, 614, 713 S.E.2d 634, 636–37 (2011); citing, Ludwick v. This Minute of Carolina,

Inc., 287 S.C. 219, 337 S.E.2d 213 (1985). “The public policy exception clearly applies in cases

where either: (1) the employer requires the employee to violate the law, [] or (2) the reason for the

employee’s termination itself is a violation of criminal law. Barron, 393 S.C. at 614; Culler v. Blue

Ridge Elec. Co-op., Inc., 309 S.C. 243, 422 S.E.2d 91 (1992) (employee was terminated after he

refused to contribute to political action fund, and his termination violated S.C. Code Ann. § 16–

17–560). “In this state, an at-will employee has a cause of action for wrongful termination where

there is a retaliatory termination of the at-will employee in violation of a clear mandate



                                                    5
      3:19-cv-00529-RBH           Date Filed 09/30/19     Entry Number 50        Page 6 of 8




of public policy. Barron, 393 S.C., 616-17. “The determination of what constitutes public policy is

a question of law for the courts to decide.” Id. citing, Citizens’ Bank v. Heyward, 135 S.C. 190,

133 S.E. 709, 713 (1925) (“The primary source of the declaration of public policy of the state is

the General Assembly; the courts assume this prerogative only in the absence of legislative

declaration.”).

Unjust Enrichment

          “Quantum meruit, quasi-contract, and implied by law contract are equivalent terms for an

equitable remedy.” Myrtle Beach Hosp. v City of Myrtle Beach, 341 S.C. 8, 532 S.E.2d 872

(2000). To maintain an action for recovery based on unjust enrichment through quantum meruit,

quasi-contract, or contract implied by law a plaintiff must satisfy three elements: (1) benefit

conferred upon the defendant by the plaintiff; (2) realization of that benefit by the defendant; (3)

retention by the defendant of the benefit under conditions that make it unjust to retain it without

paying its value. Myrtle Beach Hosp. v City of Myrtle Beach, 341 S.C. 8-9, 532 S.E.2d 872

(2000).

Defamation

          Plaintiff’s alleges a claim of defamation;

                  The elements of defamation include: (1) a false and defamatory
                  statement concerning another; (2) an unprivileged publication to a
                  third party; (3) fault on the part of the publisher; and (4) either
                  actionability of the statement irrespective of special harm or the
                  existence of special harm caused by the publication.

Murray v. Holnam, Inc., 344 S.C. 129, 139, 542 S.E.2d 743, 748 (Ct. App. 2001). Defamation

“allows a plaintiff to recover for injury to his or her reputation as the result of the defendant’s

communications to others of a false message about the plaintiff.” Id. Communications are

defamatory if they impeach the honesty, integrity, virtue, or reputation of an individual. Castine v.


                                                   6
      3:19-cv-00529-RBH          Date Filed 09/30/19      Entry Number 50         Page 7 of 8




Castine, 403 S.C. 258, 266, 743 S.E.2d 93, 96 (Ct. App. 2013). Defamation can occur in both

direct and indirect manners; even “[a] mere insinuation is actionable as a positive assertion if it is

false and malicious and its meaning is plain.” Id. at 138-39, 748. (citing Eubanks v. Smith, 292

S.C. 57, 354 S.E.2d 898 (1987)). “It is well established that a defamatory insinuation may be made

by actions or conduct as well as by word.” Tyler v. Macks Stores, 275 S.C. 456, 272 S.E.2d 633,

634 (1980).

       An oral statement or action is defamatory per se when it charges the plaintiff with “(1)

commission of a crime of moral turpitude; (2) contraction of a loathsome disease; (3) adultery; (4)

unchastity; or (5) unfitness in one’s business or profession.” Castine, 403 S.C. at 268, 743 S.E.2d

at 97-98 (quoting Erickson v. Jones Street Publishers, L.L.C., 368 S.C. 444, 465–66 n. 7, 629

S.E.2d 653, 664 n. 7 (2006)). A written statement is defamatory per se if it reduces a person’s

character or reputation, disgraces him, or renders him odious, contemptible, or ridiculous. Id. at

268, 98 (quoting Holtzscheiter v. Thomson Newspapers, Inc., 332 S.C. 502, 510–11, 506 S.E.2d

497, 502 (1998)). If the defamation is per se, the court “presumes a defendant acted with common

law malice and the plaintiff suffered general damages.” Id. at 268, 97.

(5)    Absent special instructions from the assigned judge, the parties shall propose dates
       for the following deadlines listed in Local Civil Rule 16.02.
               i. Exchange of Fed. R. Civ. P. 26(a)(2) Expert Disclosures
               ii. Completion of discovery.

RESPONSE: Plaintiff and Defendants consulted and agreed upon a proposed First Amended

Scheduling Order that will be submitted to the Court. This proposed order modifies deadlines

originally set forth in the Scheduling Order filed August 27, 2019.

(6)    The parties shall inform the Court whether there are any special circumstances
       which would affect the time frames applied in preparing the scheduling order.

RESPONSE:



                                                  7
      3:19-cv-00529-RBH       Date Filed 09/30/19      Entry Number 50       Page 8 of 8




       The limited jurisdictional process with the individual defendants may later necessitate a

new scheduling order.

(7)    The parties shall provide any additional information requested in the Pre-
       Scheduling Order (Local Civil Rule 16.01) or otherwise requested by the assigned
       judge.

RESPONSE:

       Not applicable.


                                            CROMER BABB PORTER & HICKS, LLC

                                            BY:    s/J. Paul Porter
                                                   J. Paul Porter (#11504)
                                                   Elizabeth Bowen (#12705)
                                                   1418 Laurel Street, Suite A
                                                   Post Office Box 11675
                                                   Columbia, South Carolina 29211
                                                   Phone 803-799-9530
                                                   Fax     803-799-9533

                                            Attorneys for Plaintiff

September 30, 2019
Columbia, South Carolina




                                               8
